— In an action to recover damages for personal injuries arising from a motor vehicle accident, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Velsor, J.), entered November 13, 1985, as amended February 6, 1986, which is in favor of the defendants and against him, upon a jury verdict.
Ordered that the judgment, as amended, is affirmed, with costs.
The plaintiff contends that the court should have directed a verdict in his favor at the conclusion of the evidence or, not having done so, should have set aside the verdict of the jury in favor of the defendants as contrary to the weight of the evidence. Although this accident occurred while the defendant driver was making a left-hand turn across a traffic lane, under *457the facts and circumstances of this case, the verdict in favor of the defendants was not against the weight of the evidence (see, Buemi v Mariani, 41 AD2d 1002). Based on this record it cannot be said that the jury could not have concluded that the defendant driver was not negligent on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs contention that the jury disregarded the court’s instructions on the law is also without merit. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.